                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             ST. JOSEPH DIVISION

 UNITED STATES OF AMERICA,                      UNDER SEAL

                       Plaintiff,               Case No. __________________________

        v.                                      COUNT ONE:
                                                Conspiracy to Advertise Child
 JOSHUA HOWLAND,                                Pornography
 [DOB: 01/09/1978],                             18 U.S.C. § 2251(d) and (e)
                                                NLT: 15 Years Imprisonment
 THOMAS DAVIS MOORE, JR.,                       NMT: 30 Years Imprisonment
 [DOB: 11/30/1958],                             NMT: $250,000 Fine
                                                Supervised Release: 5 Years to Life
 RYAN NEAL MONTGOMERY,                          Class B Felony
 [DOB: 06/17/1980],
                                                COUNT TWO:
               Defendants.                      Conspiracy to Distribute and Receive
                                                Child Pornography
                                                18 U.S.C. § 2252A(a)(2) and (b)(1)
                                                NLT: 5 Years Imprisonment
                                                NMT: 20 Years Imprisonment
                                                NMT: $250,000 Fine
                                                Supervised Release: 5 Years to Life
                                                Class C Felony

                                                Forfeiture Allegation

                                                $100 Mandatory Special Assessment
                                                Each Count

                             I N D I C T           M E      N T

       THE GRAND JURY CHARGES THAT:

                                        COUNT ONE

       Between in or about June 2019 and in or about July 2020, the dates being approximate, in
the Western District of Missouri and elsewhere, JOSHUA HOWLAND, THOMAS DAVIS
MOORE, JR., and RYAN NEAL MONTGOMERY, defendants herein, did knowingly conspire
with each other and others known and unknown to the Grand Jury to make, print, and publish, and
to cause to be made, printed, and published, by means of an internet website whose common name




        Case 5:20-cr-06007-HFS
  Case 1:20-mj-00188-SKL        Document
                           Document       6 11/19/20
                                    1 Filed  Filed 11/03/20
                                                       Page 1Page
                                                              of 3 1PageID
                                                                     of 3 #: 1
is known to the Grand Jury and is referred to herein as “Website A,” any notice and advertisement
seeking and offering to receive, exchange, buy, produce, display, distribute, and reproduce any
visual depiction, the production of which visual depiction involved the use of a minor engaged in
sexually explicit conduct and such visual depiction was of such conduct, knowing and having
reason to know that such notice and advertisement would be transported and transmitted using any
means and facility of interstate and foreign commerce and in and affecting interstate and foreign
commerce by any means including by computer, and which notice and advertisement was
transported and transmitted using any means and facility of interstate and foreign commerce and
in and affecting interstate and foreign commerce by any means including by computer, in violation
of Title 18, United States Code, Section 2251(d) and (e).

                                         COUNT TWO

       Between in or about June 2019 and in or about July 2020, the dates being approximate, in
the Western District of Missouri and elsewhere, JOSHUA HOWLAND, THOMAS DAVIS
MOORE, JR., and RYAN NEAL MONTGOMERY, defendants herein, did knowingly conspire
with each other and others known and unknown to the Grand Jury to distribute and receive child
pornography, by means of an internet website whose common name is known to the Grand Jury
and is referred to herein as “Website A,” using any means and facility of interstate and foreign
commerce in violation of Title 18, United States Code, Section 2252A(a)(2) and (b)(1).

                                FORFEITURE ALLEGATION

       The allegations contained in Counts One and Two are realleged and are incorporated by
reference herein for the purpose of alleging forfeiture of: any visual depiction described in Title
18, United States Code, Sections 2251 or 2252A, or any film, videotape, or other matter which
contains any such visual depiction, which was produced, transported, mailed, shipped, or received
in violation of these sections; any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from such offenses; and any property, real or personal, used or
intended to be used to commit or to promote the commission of such offenses; including, but not




                                                2




        Case 5:20-cr-06007-HFS
  Case 1:20-mj-00188-SKL        Document
                           Document       6 11/19/20
                                    1 Filed  Filed 11/03/20
                                                       Page 2Page
                                                              of 3 2PageID
                                                                     of 3 #: 2
limited to the following:
   x    For defendant JOSHUA HOWLAND:
           o One black Lenovo laptop, model 81Q6, S/N: PF1DY3UA, with charger and USB
               plugin; and
           o One custom-built desktop tower, ABS Essential Meteor ALI206, identifying no.:
               1057503109.
   x    For defendant THOMAS DAVIS MOORE, JR.:
           o One LG Tablet G Pad X 8.0, S/N: 704CQRN167790;
           o One Asus Computer Tower, S/N: 091317517804;
           o One Motorola XT 2041-6 mobile phone, S/N: ZY227P2T5Y; and
           o One LG GSM phone, SN: 703KPPB093984.
   x    For defendant RYAN NEAL MONTGOMERY:
           o One HP laptop, S/N 5CD70713KR.

        All in violation of Title 18, United States Code, Section 2253.



                                              TRUE BILL.


                                              /s/ Pamela Carter-Smith
                                              FOREPERSON OF THE GRAND JURY


/s/ Alison Dunning
Alison Dunning
David Luna
Assistant United States Attorneys

Kyle P. Reynolds
Trial Attorney
U.S. Department of Justice, Criminal Division
Child Exploitation and Obscenity Section


Date:       11/3/2020
         Kansas City, Missouri
                                                 3




        Case 5:20-cr-06007-HFS
  Case 1:20-mj-00188-SKL        Document
                           Document       6 11/19/20
                                    1 Filed  Filed 11/03/20
                                                       Page 3Page
                                                              of 3 3PageID
                                                                     of 3 #: 3
